Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1, 3-15, and 17-35 are pending in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022, has been entered.
 
Applicant’s arguments, filed June 15, 2022, are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rustagi et al. (U.S. Patent Pub. No. 2006/0233149) in view of Casanova et al. (U.S. Patent Pub. No. 2008/0126357).

Regarding claim 1, Rustagi et al. teaches an integrated circuit comprising: at least one connection node (fig. 1A, ref. num 101f); and a secure circuit electrically connected to the at least one connection node (fig. 1A, ref. num 101a), the secure circuit comprising: a data object input block configured to receive a data object via the at least one connection node (paragraph 0036), a fragmentation block configured to disassemble the data object into a plurality of data fragments (paragraph 0032), an encryption block configured to encrypt the plurality of data fragments (fig. 2, ref. num 216), and a distribution interface block configured to send the plurality of encrypted data fragments to a plurality of storage locations (fig. 2, ref. num 206).
Rustagi et al. does not specifically teach fragmentation, although it is mentioned that the secure kernel may generated encrypted code fragments in paragraph 0032.
Casanova et al. teaches disassembling a file into blocks (paragraph 0047).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine disassembling data into blocks, as taught by Casanova et al., with the method of Rustagi et al..  It would have been obvious for such modifications because smaller blocks allow for distributed storage, which allows for secure file backup (abstract of Casanova et al.).

Regarding claim 3, Rustagi et al. as modified by Casanova et al. teaches wherein the secure circuit is configured to individually encrypt each of the data fragments based, in part, on an encryption algorithm (see paragraph 0029-0031 of Casanova et al.).

Regarding claim 4, Rustagi et al. as modified by Casanova et al. teaches wherein the secure circuit is configured to generate a manifest comprising at least decryption data based on the encryption algorithm (see paragraph 0058 of Casanova et al.).

Regarding claim 5, Rustagi et al. as modified by Casanova et al. teaches wherein the secure circuit is configured to individually encrypt each of the data fragments upon generating each respective data fragment (see paragraph 0054 of Casanova et al.).

Regarding claim 6, Rustagi et al. as modified by Casanova et al. teaches wherein the secure circuit is configured to transmit the plurality of encrypted data fragments to the plurality of storage of storage locations based on a data map of a data repository comprising mapping information for storage to the plurality of storage locations (see paragraph 0055 of Casanova et al.).

Regarding claim 7, Rustagi et al. as modified by Casanova et al. teaches wherein the secure circuit is communicatively coupled to a trusted file manager system comprising the plurality of storage locations (see paragraph 0053 of Casanova et al.).

Regarding claim 8, Rustagi et al. teaches wherein the secure circuit is communicatively coupled to a memory circuit via the at least one connection node, wherein the secure circuit is further configured to receive the data object from the memory circuit (fig. 2, ref. num 228).

Regarding claim 9, Rustagi et al. as modified by Casanova et al. teaches wherein the data object is received as a plurality of pieces in a sequential order based on content of the data object (see paragraph 0051 of Casanova et al.).

Regarding claim 10, Rustagi et al. as modified by Casanova et al. teaches wherein the secure circuit is configured to disassemble each of the plurality of pieces upon reception of each respective piece (see paragraph 0054 of Casanova et al.).

Regarding claim 11, Rustagi et al. teaches further comprising one or more external pins comprising the at least one connection node, wherein the secure circuit is coupled to a data bus via the one or more external pins (paragraph 0031).

Regarding claim 12, Rustagi et al. teaches wherein the integrated circuit is an application specific integrated circuit (paragraph 0054).

Regarding claim 13, Rustagi et al. teaches wherein the integrated circuit is a field programmable gate array (paragraph 0054).

Regarding claim 14, Rustagi et al. teaches further comprising a processor circuit coupled to the secure circuit via an internal data bus (fig. 2, ref. num 204).

Regarding claim 15, Rustagi et al. teaches an integrated circuit comprising: at least one connection node (fig. 1A, ref. num 101f); and a decrypt circuit electrically connected to the at least one connection node (fig. 1A, ref. num 101a), the decrypt circuit comprising: a data storage interface block configured to receive an electrical signal indicative of a request to access a data object via the at least one connection node (fig. 2, ref. num 206), an interface block configured to retrieve a plurality of encrypted data fragments stored at a plurality of storage locations (paragraph 0036), a decryption block configured to decrypt the plurality of encrypted data fragments (fig. 2, ref. num 214), and a reassembly block configured to reassemble the decrypted data fragments into the data object (paragraph 0032).
Rustagi et al. does not specifically teach fragmentation, although it is mentioned that the secure kernel may generated encrypted code fragments in paragraph 0032.
Casanova et al. teaches disassembling a file into blocks (paragraph 0047).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine disassembling data into blocks, as taught by Casanova et al., with the method of Rustagi et al..  It would have been obvious for such modifications because smaller blocks allow for distributed storage, which allows for secure file backup (abstract of Casanova et al.).

Regarding claim 17, Rustagi et al. as modified by Casanova et al. teaches wherein the signal indicative of a request to access a data object comprises an identification of at least one manifest for decrypting a subset of the plurality of data fragments and identifying the subset of the plurality of data fragments (see paragraph 0058 of Casanova et al.).

Regarding claim 18, Rustagi et al. as modified by Casanova et al. teaches wherein the at least one manifest is encrypted, wherein the decrypt circuit is configured to decrypt the manifest (see paragraph 0058 of Casanova et al.).

Regarding claim 19, Rustagi et al. as modified by Casanova et al. teaches wherein the decrypt circuit is configured to, based on the at least one manifest, retrieve and decrypt the subset of the plurality data fragments (see paragraph 0058 of Casanova et al.).

Regarding claim 20, Rustagi et al. as modified by Casanova et al.  teaches wherein the decrypt circuit is configured to decrypt each data fragment as each data fragment of the subset of the plurality of data fragments is received (see paragraph 0051 of Casanova et al.).

Regarding claim 21, Rustagi et al. as modified by Casanova et al. teaches wherein the at least one manifest comprises a data map of a data repository comprising mapping information for retrieving the subset of the plurality of data fragments from the plurality of storage locations (see paragraph 0040 of Casanova et al.).

Regarding claim 22, Rustagi et al. as modified by Casanova et al. teaches wherein the decrypt circuit is configured reassemble the subset of data fragments based on the at least one manifest (see paragraph 0040 of Casanova et al.).

Regarding claim 23, Rustagi et al. teaches wherein the decrypt circuit is communicatively coupled to a memory circuit via the at least one connection node, wherein the decrypt circuit is further configured to electrically transmit the reassemble decrypted data fragments to the memory circuit (fig. 2, ref. num 214 and 224).

Regarding claim 24, Rustagi et al. teaches further comprising one or more external pins comprising the at least one connection node, wherein the decrypt circuit is coupled to a data bus via the one or more external pins (paragraph 0053).

Regarding claim 25, Rustagi et al. teaches wherein the integrated circuit is an application specific integrated circuit (paragraph 0054).

Regarding claim 26, Rustagi et al. teaches wherein the integrated circuit is a field programmable gate array (paragraph 0054).

Regarding claim 27, Rustagi et al. teaches further comprising a processor circuit coupled to the decrypt circuit via an internal data bus (fig. 4, ref. num 204).

Regarding claim 28, Rustagi et al. teaches an integrated circuit comprising: a plurality of connection nodes comprising at least a first connection node and a second connection node (fig. 1A, ref. num 101f); a secure intellectual property (IP) block coupled to the first connection node (fig. 1A, ref. num 101a), the secure IP block comprising: a data object input block configured to receive a data object via the first connection node (paragraph 0036), a fragmentation block configured to disassemble the data object into a plurality of data fragments (paragraph 0032), an encryption block configured to encrypt the plurality of data fragments (fig. 2, ref. num 216), and a distribution interface block configured to send the plurality of encrypted data fragments to a plurality of storage locations (fig. 2, ref. num 206); and a decrypt IP block coupled to the second connection node (fig. 1A, ref. num 101a), the decrypt IP block comprising: a data storage interface block configured to receive an electrical signal indicative of a request to access a data object via the second connection node (fig. 2, ref. num 206), an interface block configured to retrieve a plurality of encrypted data fragments stored at a plurality of storage locations (paragraph 0036), a decryption block configured to decrypt the plurality of encrypted data fragments (fig. 2, ref. num 214), and a reassembly block configured to reassemble the decrypted data fragments into the data object (paragraph 0032).
Rustagi et al. does not specifically teach fragmentation, although it is mentioned that the secure kernel may generated encrypted code fragments in paragraph 0032.
Casanova et al. teaches disassembling a file into blocks (paragraph 0047).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine disassembling data into blocks, as taught by Casanova et al., with the method of Rustagi et al..  It would have been obvious for such modifications because smaller blocks allow for distributed storage, which allows for secure file backup (abstract of Casanova et al.).

Regarding claim 29, Rustagi et al. teaches wherein at least one or more of the secure IP block and the decrypt IP block is an asynchronous IP block (paragraph 0031).

Regarding claim 30, Rustagi et al. as modified by Casanova et al. teaches wherein the secure IP block and the decrypt IP block are configured to operate independently (see paragraph 0053 of Casanova et al.).

Regarding claim 31, Rustagi et al. teaches wherein the integrated circuit is an application specific integrated circuit (paragraph 0054).

Regarding claim 32, Rustagi et al. teaches wherein the integrated circuit is a field programmable gate array (paragraph 0054).

Regarding claim 33, Rustagi et al. teaches further comprising a processor circuit coupled to at least the decrypt IP block and the secure IP block via an internal data bus (paragraph 0036).

Regarding claim 34, Rustagi et al. teaches wherein the secure IP block and decrypt block are located on a single chip (paragraph 0054).
Regarding claim 35, Rustagi et al. teaches wherein the secure IP block and decrypt block are located on different chips (paragraph 0054).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433